AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation

UNITED STATES DISTRICT C()URT

Northern District of California

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

v.
Dennis Mai

VV\_/V\_/

THE DEFENDANT:

USDC Case Number: CR-5-0053l-001 BLF
BOP Case Number: DCAN55CR0053l-001
USM Number: 10307-111
Defendant’s Attorney: Vicki H. Young, Appointed

jj admitted guilt to violation of condition(s): Charges One and Two of the Petition for Summons filed on November 29, 2018.

;"`“ Was found in violation of condition(s): after denial of guilt.

The defendant is adjudicated uilty of these violations:

 

 

 

Violation Number Nature of Violation Violation Ended
One Failure to report for random drug testing 10-29-18
Two Use of controlled substance 10-20-18

 

 

 

 

 

 

Reform Act of 1984.

The defendant is sentenced as provided in pages 2 through _2_ of this judgment The sentence is imposed pursuant to the Sentencing

§ The defendant has not violated condition(s) . and is discharged as to such violation(s) condition.

lt is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change of name,

residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered

to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

3/5/2019

 

Last Four Digits of Defendant’s Soc. Sec. No.: 2292

Defendant’s Year of Birth: 1984
/Signature éfTudgeW
City and State of Defendant’s Residence:

Date of lmposition of Judgmen§`}
"" §§ if /;/»‘§/> 52 § liffo

The Honorable Beth Labson Freeman

Sherman Oaks California United States District Judge

 

 

Name & Title of Judge

§:/m WY¢'

Date Signed §

 

 

 

 

 

AO 245D (Rev. AO ll/16-CAN 04/18) Judgment in Crirninal Case of Revocation
DEFENDANT: Dennis Mai Judgment - Page 2 of 2
CASE NUMBER: CR-5~0053 l-001 .l'udg<::’s initial

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: 4
months, With no supervision to follow.

l~"? The Court makes the following recommendations to the Bureau of Prisons:

l““" The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated
Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of OWner of Cash Security form on file in the
Clerk’s Office.

}¢”` The defendant shall surrender to the United States Marshal for this district:
§“"“ at l“` am 57 pm on 3/26/2019 (no later than 2:00 pm).

;"`“ as notified by the United States Marshal.

The appearance bond shall be deemed exonerated upon the surrender of the defendant Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of OWner of Cash Security form on file in the Clerk’s Office.

J"" The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
§" at l“ am §“'“‘ pm on (no later than 2:00 pm).
fur as notified by the United States Marshal.

jr~ as notified by the Probation or Pretrial Services Office.

The appearance bond shall be deemed exonerated upon the surrender of the defendant Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of OWner of Cash Security form on file in the Clerk’s Office.

RETURN

l have executed this judgment as follows:

Defendant delivered on to at

, With a certified copy of this judgment

 

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

